Citation Nr: 0635992	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-01 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for interdigital 
maceration (athlete's feet).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
July 1979 and January 2003 to October 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the veteran has not been 
provided with fully compliant notice under the Veterans 
Claims Assistance Act of 2000, especially since the issuance 
of the decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Thus, prior to any further development of the 
veteran's claim, the veteran should be provided with the 
notice on his claim for an increased rating that is compliant 
with the current state of the law.

The veteran appeared and testified before the undersigned at 
a video conference hearing in July 2006.  At this hearing, he 
testified that since 2003 he has sought treatment at the VA 
Outpatient Clinic in Baton Rouge, Louisiana.  Only treatment 
records from the VA Medical Center in New Orleans were 
requested and obtained for the period of October 2003 through 
June 2004.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, 
VA treatment records from the VA Outpatient Clinic in Baton 
Rouge should be obtained for the period of October 2003 
through the present.


The veteran also testified that he has seen a private medical 
care provider, Dr. Finch, for treatment of his athlete's 
foot.  On remand, the veteran should be requested to provide 
a release to VA so that it can request this doctor's 
treatment records.

The Board also notes that the only service medical records in 
the claims file for the veteran's period of active duty in 
2003 were submitted by the veteran.  Although the RO made 
efforts to obtain the veteran's service medical records from 
his reserve unit, it has not requested these records from the 
National Personnel Records Center (NPRC), which is where 
active duty service medical records are retired.  On remand, 
the veteran's active duty service medical records should be 
requested from the NPRC.

Finally, the veteran testified at his hearing that his 
athlete's foot has worsened since the last VA examination 
conducted in November 2003.  He also testified that his 
athlete's foot was worse in the summer than in the winter.  
The Board further notes that the VA examiner did not provide 
all the information necessary to rate the veteran under the 
current rating criteria for skin disorders.  Thus the Board 
finds that a new examination is in order.  

Since the veteran testified that his athlete's foot is worse 
during the summer, efforts should be made to schedule the VA 
examination during that period of time when he is more likely 
to experience a worsening of his foot condition.  See Ardison 
v. Brown, 6 Vet. App. 405 (VA examination inadequate because 
it was not performed during a time when the veteran's tinia 
pedis was active.)

The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b) 
(2006).


Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of the 
information and evidence necessary to 
substantiate his claim that is compliant 
with the current notice requirements.

2.  Obtain the veteran's treatment records 
from the VA medical facility in Baton 
Rouge, Louisiana, from October 2003 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility should provide a negative 
response if records are not available.

3.  Request the veteran provide a completed 
release form authorizing VA to request copies 
of his private medical treatment records from 
Dr. Finch for treatment since October 2003 for 
the veteran's athlete's foot.  The veteran 
should be advised that he can also submit these 
records to VA himself.  If the veteran provides 
a completed release form, request the medical 
records identified.  In making the request, 
specify that copies of the actual treatment 
records, as opposed to summaries, are needed.  
All efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.  The veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

4.  Contact the National Personnel Records 
Center (NPRC) and request the veteran's service 
medical records for the period of his active 
duty from January 2003 to October 2003.  
Associate all requests and records received 
with the claims file.  If records are 
unavailable, a negative reply is requested.



5.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for a VA examination, preferably during the 
summer months since this is when his bilateral 
athlete's foot is worse.  The claims file must 
be provided to the examiner for review in 
conjunction with the examination.  The examiner 
should indicate in the report that the claims 
file was reviewed, and provide a complete 
rationale for all conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity of 
the veteran's service-connected interdigital 
maceration (athlete's foot).  The examiner 
should elicit information as to the treatment 
of the veteran's athlete's foot.  The examiner 
should also specify the percentage of the 
entire body that is affected and the percentage 
of the exposed areas affected by the veteran's 
athlete's foot.

6.  Then, after ensuring that any actions needed 
to ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination report is complete, readjudicate the 
claim.  If such action does not resolve the 
claim, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
this claim should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


